Citation Nr: 1745432	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to an increased rating of 70 percent for service-connected psychiatric disorder, variously diagnosed including dysthymic disorder and major depression.

4.  Entitlement to a rating in excess of 70 percent for service-connected psychiatric disorder, variously diagnosed, including dysthymic disorder and major depression.

5.  Entitlement to increased ratings for bilateral hearing loss, currently assigned 'staged' ratings of 10 percent prior to April 5, 2016, and 20 percent from that date.



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and S.K.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to July 1980.  The psychiatric disorder and hearing loss rating issues are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript is in the record.  These issues were previously before the Board in February 2016, when they were remanded to the RO for additional development.

The issues concerning entitlement to service connection for tuberculosis are before the Board on appeal from a June 2015 RO rating decision.

The Board notes that the Board's February 2016 remand directed that the agency of original jurisdiction (AOJ) furnish the Veteran a VA Form 21-8940 and certain notice to enable him to file a formal application for a total disability rating based on individual unemployability (TDIU).  This action was completed in March 2016.  The February 2016 remand also directed that the AOJ associate the Veteran's vocational rehabilitation folder with the record.  This action was completed in April 2016.  The February 2016 remand directed that the Veteran be afforded an opportunity to provide additional medical records and/or request VA assistance in obtaining such records, and the AOJ was also instructed to obtain an updated set of the Veteran's pertinent VA medical records.  An appropriate duty to assist letter was sent to the Veteran in February 2016, and the Veteran's VA medical records available for review in the claims-file were most recently updated in July 2017.  Additionally, the Board's February 2016 remand directed that the AOJ arrange for the Veteran VA medical examinations of his mental health and his hearing loss, and these examinations were completed in March and April 2016.  The Board is satisfied that there has been substantial compliance with its remand directives to the extent necessary for the Board to proceed with the determinations made in the decision below (with all needed additional development addressed in the remand section, further below).  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2016, the Veteran returned the VA Form 21-8940 furnished to him in February 2016.  The Veteran's responses on the VA Form 21-8940 confirmed that he contends that he is entitled to a TDIU on the basis of his service-connected psychiatric impairment, considered alone.  This contention is part of his claim on appeal seeking an increased rating for the service-connected psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is not currently a broader claim of entitlement to TDIU currently pending in appellate status.

The Board also notes that the Veteran has perfected an appeal seeking assignment of an effective date prior to April 5, 2016 for the award of a 20 percent rating for bilateral hearing loss.  However, the appeal for an earlier effective date of the award of a 20 percent rating was perfected during the ongoing pendency of an appeal for increased ratings for bilateral hearing loss in a period dating from an August 2009 claim; the 20 percent rating awarded for bilateral hearing loss from April 5, 2016 onward was a partial grant of the ongoing appeal for higher ratings for bilateral hearing loss.  The appeal for increased ratings encompasses the question of whether a 20 percent rating was warranted prior to April 5, 2016, and thus encompasses the issue of entitlement to an effective date prior to April 5, 2016 for a 20 percent rating for bilateral hearing loss.  In this decision, as discussed below, the Board has determined that the criteria for a rating in excess of 20 percent for bilateral hearing loss were not met prior to April 5, 2016.  None of the Veteran's contentions suggest any basis for the revision of the effective date for the 20 percent rating beyond those contemplated by the Board's consideration of whether a rating in excess of 10 percent is warranted for the period prior to April 5, 2016.  Therefore, the Board has not listed the effective date issue as a separate matter in this case, as the matter is encompassed by the hearing loss rating issue and is resolved by the Board's final appellate review of the hearing loss rating issue in this decision.

The Board observes that the Veteran's treatment reports of record include numerous notations indicating that awaiting resolution of his appeal for increased disability benefits has been a significant stress upon his mental health.  As discussed in the remand section of this decision, below, the Board finds that recent developments in the Veteran's mental health (including a December 2016 suicide attempt) raise a need for additional development for appropriate final appellate review of the claim seeking an increased rating for service-connected psychiatric disorder, further delaying resolution of the matter.  However, the Board has carefully reviewed the evidence currently of record to determine that at least partial grant of the Veteran's appeal is reasonably shown to be warranted at this time, and the Board has awarded an increased 70 percent rating for the service-connected psychiatric disorder in this decision, below.  To enable the Board to make the award of the 70 percent rating while still ensuring that the needed further development of the evidence is completed (to ensure that the Veteran is afforded every consideration with regard to potential entitlement to further increased ratings), the Board has split the psychiatric disorder rating issue into two parts: (1) entitlement to a 70 percent rating for the service-connected psychiatric disorder, and (2) entitlement to a rating in excess of 70 percent for the service-connected psychiatric disorder.  The Board has granted the first issue and remanded the second issue to the RO for the needed additional development.

The Board notes that the Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file as of October 2017.

The issues of entitlement to service connection for tuberculosis and entitlement to a rating in excess of 70 percent for service-connected psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2004 RO rating decision (as amended by a March 2005 statement of the case and a July 2006 supplemental statement of the case) denied service connection for tuberculosis (finding no diagnosis of tuberculosis).  The Veteran initiated an appeal of the denial, but excluded the tuberculosis issue from the appeal when perfecting the matter to the Board (ending the appeal as to that issue); he did not submit new and material evidence within a year of the denial.

2.  Certain evidence received since the December 2004 RO rating decision (as amended by a March 2005 statement of the case and a July 2006 supplemental statement of the case) relates to unestablished facts necessary to substantiate the claim of service connection for tuberculosis (tending to some degree to support a finding of a history of tuberculosis).

3.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's service-connected psychiatric disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work like setting).

4.  For the period prior to April 5, 2016, the Veteran's bilateral hearing loss manifested in no greater than Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear on VA authorized audiology testing or qualifying compliant private testing.

5.  For the period from April 5, 2016, onward, the Veteran's bilateral hearing loss manifested in no greater than Level IV hearing impairment in the right ear and Level VII hearing impairment in the left ear on VA authorized audiology testing or qualifying compliant private testing.


CONCLUSIONS OF LAW

1.  New and material evidence has been received on the matter, and the Veteran's claim of entitlement to service connection for tuberculosis (subject to a prior final denial) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2016).

2.  The criteria for a 70 percent rating for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  For the period prior to April 5, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

4.  For the period from April 5, 2016, onward, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Petition to Reopen Claim of Entitlement to Service Connection for Tuberculosis

The Veteran seeks to establish entitlement to service connection for tuberculosis, a claim that is subject to a prior final denial.  The Veteran seeks to reopen the claim through the submission of new and material evidence.  A December 2004 RO rating decision denied the Veteran's claim of entitlement to service connection for tuberculosis.  Among the bases of the denial of the tuberculosis claim in December 2004 was that there was no showing that the Veteran had ever been diagnosed with tuberculosis ("We have received no evidence that you have ... tuberculosis.").

The Veteran was notified of the December 2004 RO decision and of his appellate rights.  He initiated an appeal of the denial of service connection for tuberculosis (among other determinations in the rating decision) with a notice of disagreement in January 2005.  The Veteran's claim was denied again by the RO in a March 2005 statement of the case (SOC).  The Veteran subsequently presented testimony on the issue at an RO hearing in December 2005.  Following that hearing, a supplemental SOC (SSOC) was issued in July 2006 describing another RO readjudication of the tuberculosis claim (among other issues), again denying the claim on the basis that "[w]e have received no evidence that you have ... tuberculosis."  Following the July 2006 SSOC, the Veteran filed a VA Form 9 substantive appeal to perfect certain issues on appeal for final appellate review by the Board, but on this VA Form 9 the Veteran expressly limited the scope of his appeal to other issues and excluded the tuberculosis issue from his perfected appeal.  Thus, that appeal for service connection for tuberculosis terminated without being addressed in a Board decision or any further RO adjudication.

The Veteran did not submit any new and material evidence regarding the denial of service connection for tuberculosis within 60 days of the July 2006 SSOC.  The denial of service connection for tuberculosis presented in the December 2004 RO rating decision (as amended by the March 2005 SOC and July 2006 SSOC) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In April 2015, the Veteran submitted a VA Form 21-526EZ re-asserting the claim of entitlement to service connection for tuberculosis.  In June 2015, the RO issued a rating decision denying service connection for tuberculosis.  The Board observes that in the June 2016 SOC, the AOJ indicated that the previously denied tuberculosis claim "is considered reopened."  In any event, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The December 2004 RO rating decision (as amended by the March 2005 SOC and July 2006 SSOC) denying service connection for tuberculosis is the most recent prior final decision for the issue.  That decision denied the Veteran's claim of entitlement to service connection for tuberculosis, with one of the deficiencies in the claim at the time being that the Veteran was not shown to have been diagnosed with tuberculosis.  The evidence of record at that time featured the Veteran's service treatment records (STRs), additional post-service medical evidence, and his lay statements.

Evidence received since the December 2004 RO rating decision (as amended by the March 2005 SOC and July 2006 SSOC) most significantly features a June 2015 VA medical examination report that shows that the Veteran was diagnosed as a "tuberculosis converter," with an explanation that "PPD seroconversion indicates that he was exposed to the disease and developed antibodies against it."  The Veteran's claim of entitlement to service connection for tuberculosis was previously denied on the basis that there was insufficient evidence that the Veteran had ever had tuberculosis.  The Board is satisfied that this new evidence (featuring medical information indicating that the Veteran was exposed to tuberculosis and developed antibodies against it) tends, at least to some degree, to support possibly finding that the Veteran has had tuberculosis; this is a pertinent previously unestablished element of the tuberculosis claim.

Therefore, the new evidence relates to an unestablished fact for the tuberculosis claim (concerning the existence of a diagnosis of tuberculosis) and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the June 2015 VA medical opinion presents new evidence that was not of record at the time of the prior final denial of service connection for tuberculosis.  This new evidence supportively relates to a previously unestablished element of the Veteran's claim inasmuch as it indicates that the Veteran has been exposed to tuberculosis and had an immune system response to such infection, and therefore specifically addresses an unestablished fact / element necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and the claim of entitlement to service connection for tuberculosis may be reopened.

Increased Ratings

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of a pertinent symptom or impairment increased sometime prior to the date of the examination report noting pertinent findings.  The Board has also considered the history of the Veteran's relevant disabilities prior to the rating periods on appeal to see if any information supports a higher rating during the rating period on appeal.

Entitlement to a 70 Percent Rating for Psychiatric Disability

The Veteran filed the claim on appeal, seeking an increased disability rating for psychiatric disability, in July 2009.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the July 2009 claim; thus, the period for consideration begins in July 2008.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has considered all of the psychiatric symptoms shown in this case to be part of the service-connected disability picture for consideration in the rating issue on appeal.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's claim was initially certified to the Board before August 2014, the DSM-5 is not applicable to this case.  (According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.)  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that the evidence of record reasonably shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of the nature and severity contemplated by the schedular criteria for a 70 percent rating in this case.

Prior to the rating period currently on appeal, the Veteran underwent a significant VA psychiatric examination in March 2007.  Notably, the report of this examination includes documentation of the fact that the Veteran "credits [his] therapist with saving his life (from suicide)," and that the Veteran's "job (minister) ... places him in the position of listening to other's troubles, conducting funerals, 'putting on a happy face' and administratively dealing with the business aspects, all the while struggling with feelings of low self esteem, dysphoria and recurrent suicidal ideation...."  The March 2007 examination findings noted "suicidal thoughts" were present at the time of the examination, and that the Veteran "has suicidal ideation on an irregular basis, depending on situations where he gets frustrated or feels as if there are obstacles."

An October 2009 VA psychiatric examination report shows that the Veteran "reported that he is getting counseling regularly, and seeing a psychiatrist, and he still has problems with the crying spells, moodiness, irritability, insomnia, fear of losing his job, and he thought about suicide a few times, but he denied that he is suicidal at present time, or he never tried to commit suicide in the past."  Additionally, the report discusses that the Veteran "reports with all the medicines, he still feels hopeless.  He does not have energy or motivation, and still has problems sleeping and has crying spells."  Additionally, the report shows that "[b]ecause of his depression, patient reported that he is not able to make house calls and he has some problems at work," and that the Veteran "has fear about losing his job [as a minister] because he is not able to make the house visits at present time."  The report discusses "problems with the sleepiness and hopeless[ness] and helplessness and he does not have energy or motivation."  The report also discusses that the Veteran's "depressive symptoms are getting worse .... causing some family conflicts between him and his wife," and the report discusses that "his wife gets upset when he cries and he does not know why he is crying...."

The October 2009 VA examiner found that all of the Veteran's mental health symptomatology was attributable to a single psychiatric service-connected diagnosis (characterized as major depression at that time).

A March 2016 VA psychiatric examination report also attributed all of the Veteran's mental health symptomatology to a single service-connected diagnosis (characterized as dysthymia at that time).  The Veteran's noted symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was observed by the examiner to be "gloomy, sorrowful, ... despondent, morbidly dysthymic and avoidant."  The report notes that the Veteran "frequently tangents onto associations the gist of which orbit helplessness, social inadequacy and others' disapproval ...."

The March 2016 VA psychiatric examination report discusses the Veteran's documented medical history.  The report notes a March 2016 treatment report indicating that "[t]he veteran is incapable of gainful employment" in part due to "Maj[or] depression recurrent moderate to severe ....  Persistent depressive disorder."  The examiner's discussion of the March 2016 treatment report also notes associated "[m]arital conflict."  The March 2016 VA examiner also noted a December 2015 treatment report indicating that at that time "his wife is ready to leave him," and that the "Veteran would not be able to be around teens or adults but could do something with young children as a volunteer or something."  A cited November 2015 treatment report shows an assessment of "Maj[or] depression recurrent moderate to severe....  Persistent depressive disorder," and notes that the Veteran "had 20 episodes of being irritable and reactive in the past month."  A cited October 2014 report noted that the Veteran described "I cry all the time," and also described "... depressive episodes, which were noteworthy for consistently experienced symptoms of extremely low energy, increased need for sleep, severe anhedonia and very poor motivation, in addition to depressed mood, and these episodes did interfere with his social and occupational functioning."

The March 2016 VA psychiatric examination report further discusses that the Veteran's mental health has impaired his maintenance of hygiene and grooming, noting that the Veteran described: "it's an endless battle ... my wife harps on me to take a shower ...trim your beard ... and I'm like I'm not two ... leave me alone."  Elsewhere in the report, the Veteran also endorsed experiencing "[t]emper control difficulties," and the Veteran was uncertain when asked if he could "contain your temper if you have to," replying simply "... mm ... ah ... I hope so ...." 

The March 2016 VA psychiatric examination report goes on to discuss that the Veteran described that he had no interaction with his neighbors, stating "I'm a recluse."  The Veteran described having very few friends, "I like to fish and hunt but I have to go by myself ...  I used to be the life of the party and now I go my own way."  The Veteran also described that his mental health difficulties had significantly stressed his marriage, stating that the relationship is "not good" and that "she keeps saying I want my husband back."  The Veteran described that he had been able to hide many of his problems for a time in his workplace due to the fact that in his work as a minister "I've been my own boss."  The report further describes that he stopped working as a minister in "March 2015" because "I wasn't doing my job ... they said I stopped visiting people ... stopped the weddings and I withdrew myself and you can't do that as a minister...."  When the March 2016 VA psychiatric examiner asked the Veteran if he was suicidal, the Veteran responded "I have been," but indicated that he was not suicidal "right now."  Later, the report shows that the Veteran stated that, without the intervention of his healthcare providers: "I wouldn't be sitting here ... I would have killed myself....  I went through suicidal things several times ...."

Following the March 2016 VA psychiatric examination report, the evidence of record contains numerous instances of documentation indicating that the Veteran attempted suicide on December 29, 2016.  One of several reports documenting this event is a February 2017 VA report describing details of the December 2016 suicide attempt.  A January 2017 VA medical record shows that the Veteran "has been placed on the HIGH RISK LIST for suicidality."  The Veteran underwent a psychiatric hospitalization treatment for a month from February 7, 2017 to March 7, 2017.  His suicide high risk status was "inactivated" in May 2017.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence currently of record sufficiently establishes that the Veteran's service-connected psychiatric disorder has manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The Board finds that the evidence of record reasonably indicates that the Veteran's service-connected psychiatric pathology involved significant symptoms such as suicidal thinking even prior to his July 2009 claim for an increased rating, and that the impairment associated with such symptoms is shown to have progressed to the level of occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) by the time of the Veteran's July 2009 claim.  In this regard, the Board notes that the October 2009 VA psychiatric examination report describes that the Veteran's ability to perform the essential tasks of his work were significantly diminishing to the point that he was not convinced he could retain his position, that his mood and thinking were substantially impaired by his mental health, and that his marital relationship was substantially impaired by his mental health.  The October 2009 VA examination report also indicates that suicidal thoughts continued to be among the Veteran's mental health concerns, consistent with prior and subsequent evidence of record.

The Board notes that although the Veteran generally denied experiencing suicidal thoughts at the specific moments of documented examinations, the evidence generally reflects that suicidal thoughts were irregularly present as part of the Veteran's psychiatric health concerns at times throughout the period on appeal.

The Board concludes that the evidence sufficiently indicates that the Veteran's service-connected psychiatric pathology manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation since the time of the Veteran's July 2009 claim for an increased rating.

Accordingly, the Board finds that the Veteran is entitled to an increased 70 percent disability rating for his service-connected psychiatric pathology from the date of the July 2009 claim for increase.  (The Veteran's appeal for a further increased rating for service connected psychiatric disability is addressed in the remand section of this decision, below.)

Entitlement to Increased Ratings for Bilateral Hearing Loss

The Veteran filed the claim on appeal, seeking an increased disability rating for bilateral hearing loss, in August 2009.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the August 2009 claim; thus, the period for consideration begins in August 2008.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

For the period on appeal prior to April 5, 2016, the Veteran is currently in receipt of a 10 percent rating for his bilateral hearing loss.  The Veteran appeals for a higher rating during this period.

A December 2009 VA fee-basis audiology examination (identified as such an examination by the May 2011 SOC) was arranged for the Veteran in connection with the claim on appeal.  An examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The December 2009 VA fee-basis examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
25
25
25
35
LEFT
N/A
25
40
60
55

The Veteran's average pure tone threshold for the right ear was 27.50 decibels with a word recognition score of 80 percent.  His average pure tone threshold for the left ear was 45.00 decibels with a word recognition score of 72 percent.  Applying 38 C.F.R. § 4.85, Table VI to the December 2009 VA fee-basis audiology data: the Veteran's right ear hearing loss is a Level III impairment, and the left ear hearing loss is a Level IV impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the December 2009 examination findings, a 10 percent rating is derived.

The Veteran is already in receipt of a 10 percent disability rating for his bilateral hearing loss for the period on appeal prior to April 5, 2016.  The most detailed evidence from this period, featuring the December 2009 audiometric data discussed above, indicates that the criteria for a higher rating were not warranted during this period.  There is no contrary evidence of record from the period prior to April 5, 2016 presenting detailed qualifying audiometric data indicating that the criteria for a rating in excess of 10 percent were met at any time during the period prior to April 5, 2016.

From April 5, 2016, and onwards, the Veteran is currently in receipt of a 20 percent rating for his bilateral hearing loss.  The Veteran appeals for a higher rating during this period.

An April 2016 VA audiology examination was also arranged for the Veteran in connection with the claim on appeal.  An examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The April 2016 VA examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
40
35
40
45
LEFT
N/A
35
65
65
65

The Veteran's average pure tone threshold for the right ear was 40 decibels with a word recognition score of 68 percent.  His average pure tone threshold for the left ear was 57.50 decibels with a word recognition score of 58 percent.  Applying 38 C.F.R. § 4.85, Table VI to the April 2006 VA audiology data: the Veteran's right ear hearing loss is a Level IV impairment, and the left ear hearing loss is a Level VII impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the April 2016 examination findings, a 20 percent rating is derived.

The Veteran is already in receipt of a 20 percent disability rating for his bilateral hearing loss for the period on appeal from April 5, 2016, onward.  The most detailed evidence from this period, featuring the April 2016 audiometric data discussed above, indicates that the criteria for a higher rating have not been warranted during this period.  There is no contrary evidence of record from the period from April 5, 2016, onward, presenting detailed qualifying audiometric data indicating that the criteria for a rating in excess of 20 percent have been met at any time.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The April 2016 VA examination report notes that the Veteran reported: "IN MY PROFESSION, I WAS ALWAYS TOO LOUD WHEN COUNSELING OTHERS.  HARD TO HEAR WHAT SOMEONE SAYS, OFTEN."  The Board observes that the reported symptoms represent the type of loss of hearing acuity contemplated by the schedular rating criteria for hearing loss.

None of the other pertinent medical evidence of record presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized audiometric measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability ratings for hearing loss are met in this case.  This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometric data that fail to meet the quantitative criteria for ratings in excess of those assigned in this case.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that there is no indication that the audiometric reports of record are anything but reliable.  The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The December 2009 and April 2016 examination reports discussed above are not contradicted by any other probative evidence (no evidence of record shows audiometric findings meeting the criteria for higher ratings for hearing loss during either stage of the appeal).  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for higher ratings during the period for consideration.

In summary, the criteria for a rating in excess of 10 percent for bilateral hearing loss were not met during the period prior to April 5, 2016, and the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met in the period from April 5, 2016, onward.  The Board notes that the Veteran has separately contended that the April 5, 2016, effective date for the award of a 20 percent rating for bilateral hearing loss should be revised to an earlier date, but as the criteria for a rating in excess of 10 percent for bilateral hearing loss are not shown to have been met at any ascertainable date prior to April 5, 2016, the 20 percent rating cannot be given effect prior to that date as part of this appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a TDIU on the basis of the impairment of the hearing loss is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his hearing loss disability alone.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for tuberculosis is reopened.

A 70 percent rating is granted for the Veteran's service-connected psychiatric disorder, for the entirety of the rating period, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss for the period prior to April 5, 2016 is denied.

A rating in excess of 20 percent for bilateral hearing loss for the period from April 5, 2016, onward, is denied.


REMAND

Entitlement to Service Connection for Tuberculosis

The Board must consider not only whether the Veteran may be entitled to service connection for active tuberculosis, but also must consider whether the Veteran may be entitled to service connection for inactive tuberculosis.  Respiratory disorders are rated under 38 C.F.R. § 4.97.  Chronic, inactive, pulmonary tuberculosis is rated under Diagnostic Code 6731.  Diagnostic Code 6731 directs that inactive pulmonary tuberculosis be rated based on residuals, such as interstitial lung disease, restrictive lung disease or when obstructive lung disease is the major residual, as chronic bronchitis.

The Board finds that a remand of the claim of entitlement to service connection for tuberculosis is necessary as the critically important June 2015 VA medical opinion of record appears to rely upon an incorrect (or at least insufficiently explained) key factual predicate in its analysis of essential medical questions central to the matter.

The June 2015 VA medical opinion of record addressing the medical questions raised by the Veteran's claim of entitlement to service connection for tuberculosis repeatedly states that it was the author's understanding that the Veteran had never "been diagnosed with active or latent tuberculosis."  The June 2015 VA examiner diagnosed the Veteran as a "tb converter without evidence of active disease."  The June 2015 VA examiner's discussion of the pertinent history included noting "no active tuberculosis" associated with the Veteran's in-service 1978-1979 evaluations for tuberculosis concerns.  The VA examiner stated that "[t]here is no indication that the veteran had active tuberculosis," and explains that the Veteran's in-service "PPD seroconversion indicates that he was exposed to the disease and developed antibodies against it.  In the absence of symptoms of tuberculosis symptoms it does not indicate a history of active tuberculosis."

However, while the June 2015 VA medical opinion acknowledges some of the documentation of the Veteran's 1978-1979 in-service evaluations for tuberculosis concerns following positive screening test results, the June 2015 VA medical opinion does not expressly discuss or acknowledge a significant December 1978 chest radiography report in the service treatment records.  The December 1978 report clearly notes that the chest study was ordered in connection with tuberculosis screening concerns (citing the positive screening testing and prophylactic medical treatment for tuberculosis concerns), and unequivocally states a finding of: "Has active disease."  The Board can only reasonably interpret this December 1978 medical report as an indication that the Veteran was found to have medical indications of the presence of active tuberculosis at that time, and this fact contradicts the factual predicate of the June 2015 VA medical opinion that repeatedly asserts that the Veteran has never had active tuberculosis.

Accordingly, the Board finds that a remand is necessary to obtain a new or clarified VA medical opinion in this matter that expressly accounts for the Veteran's in-service medical documentation of radiographic findings of "active" tuberculosis.


Entitlement to a Rating in Excess of 70 Percent for Psychiatric Disability

The Board observes that the Veteran's treatment reports of record include numerous notations indicating that awaiting resolution of his appeal for increased disability benefits has been a significant stress upon his mental health.  With regard to the Veteran's appeal seeking an increased rating for his service-connected psychiatric disorder, the Board finds that additional development is required to fully resolve the matter on appeal, but the Board has determined that the evidence currently of record is sufficient to establish entitlement to an award of an increased 70 percent disability rating for the service-connected psychiatric disorder.  To avoid any further delay in the award of the Veteran's long-sought entitlement, the Board has granted the increased 70 percent rating in the decision, above.  Nevertheless, the Board must now remand the remaining extent of the appeal seeking a further increased rating for the service-connected psychiatric disorder for necessary additional development.

The Veteran was most recently afforded a VA psychiatric examination to ascertain the severity of his service-connected psychiatric impairment in March 2016.  Since that time, the evidence of record documents significant events indicative of pertinent developments in the status of the Veteran's mental health, including suggestion of worsened impairment.  The Board notes that the Veteran is documented to have attempted suicide in December 2016, and the Veteran underwent a psychiatric hospitalization in February and March 2017.  

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected psychiatric disorder.

The Board additionally notes that the March 2016 VA examiner provided significant medical findings and opinions, including a finding that no opinion could be provided with regard to whether the Veteran was unable to work as a minister due to his service-connected psychiatric impairments.  Significantly, additional pertinent evidence has been added to the record after the March 2016 VA examination that the VA examiner did not have the opportunity to review and consider (especially as the new evidence features developments that had not occurred as of the time of the March 2016 VA examination).

The Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Therefore, it must be clear, from either the examiner's statements or a decision of the Board of Veterans' Appeals, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports, including VA outpatient and inpatient medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received that is relevant to his psychiatric disability and tuberculosis claims on appeal.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected psychiatric disability.  The claims-file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is asked to respond to the following:

a)  All manifestations of the Veteran's service connected psychiatric disorder must be described.  In particular, the examiner should describe the severity, frequency, and duration of all of the Veteran's service-connected psychiatric symptoms.  The examiner should consider the indications from the Veteran's testimony and submitted evidence that his psychiatric symptoms may have significantly increased in severity in recent years; in particular, the VA examiner is asked to consider and discuss the significance of the Veteran's December 2016 suicide attempt and February-March 2017 psychiatric hospitalization to the assessment of the severity of the service-connected psychiatric disorder.

b)  The examiner is also requested to describe, in detail, the impact of the Veteran's psychiatric symptoms on his functioning, including how that functional impairment impacts functioning associated with employment.

The examiner should provide a complete rationale for all opinions that are expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should arrange for the Veteran's claims-file to be forwarded to the VA examiner who authored the June 2015 VA examination report for a clarifying addendum / opinion regarding the Veteran's history of tuberculosis exposure and possible infection.  If the examiner who provided the June 2015 opinion is unavailable, another qualified medical professional may provide the requested opinion.  A new examination should only be performed if the medical professional providing the opinion finds one is necessary.  The examiner must review the Veteran's claims file, and based on such review (and, if necessary, examination of the Veteran), provide an opinion responding to the following:

Please opine as to whether the Veteran has or has had any form of tuberculosis or residuals thereof and, if so, whether it is at least as likely as not (50 percent or greater probability) that any tuberculosis or residuals thereof is related to or had its onset to the Veteran's active duty service.

In providing this opinion, the examiner must specifically acknowledge and discuss (a) the Veteran's documented positive screening tests during service in 1978 and 1979, and (b) the December 1978 radiographic report documented in the service treatment records showing a finding that the Veteran "Has active disease" in connection with evaluation for tuberculosis screening concerns.  The opinion provider should note that the prior June 2015 VA medical opinion on this matter asserted that there was no indication that the Veteran had ever had active tuberculosis, but did not explain how this assertion is to be reconciled with the December 1978 radiographic report showing a finding of "active disease."

A complete rationale for all opinions rendered must be provided. If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

4.  After completion of the above and any further development deemed necessary by the RO/AMC, the issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


